PER CURIAM.
The appellant was charged in the trial court by information with kidnapping and robbery. He filed a “Motion to Compel [Identification] Line-Up” and, thereafter, filed a “Motion to Suppress Identification” seeking to suppress testimony pertaining to his identification, on the ground that a photographic line-up was unnecessarily suggestive. After hearing, the trial court denied each motion.
Thereupon, the defendant pled nolo con-tendere to the charges contained in the information and reserved the right to appeal the rulings of the trial court upon the above motions.
Our review of the record in light of the oral argument and briefs shows that the testimony of the police officer who presented the photographic line-up was sufficient basis for the court to find that the line-up was not unduly suggestive. See the reasoned opinion of Mr. Justice Blackmun in Manson v. Brathwaite, 432 U.S. 98, 114-117, 97 S.Ct. 2243, 2253-2254, 53 L.Ed.2d 140, 154-155 (1977).
Accordingly, the judgment and sentence are affirmed.